DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 7-15 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/19/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8 and 11-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8 and 15 of U.S. Patent No. 10,727,601. Although the claims at issue are not identical, they are not patentably distinct from each other because scope of the instant invention is merely broader and encompassed by that recited in the claims of the ‘601 patent. 

Instant Application
Patent 10727601
7. A non-transitory computer-readable medium with instructions stored thereon that, when executed by a processor, operate to: 
tune a first metasurface to steerably transmit radiation incident at a first angle of incidence at a transmit steering angle; 




tune a second metasurface to steerably receive radiation at a receive steering angle corresponding to the transmit steering angle; and 

detect, via a detector, the radiation received by the second metasurface that is directed to the detector at a second angle of incidence that is different than the first angle of incidence.



8. The non-transitory computer-readable medium of claim 7, wherein each of the first and second metasurfaces comprises an optically reflective tunable metasurface.


11. The non-transitory computer-readable medium of claim 7, wherein the first angle of incidence and the second angle of incidence are selected to offset a dominant sidelobe of the first metasurface with respect to a dominant sidelobe of the second metasurface for each of a plurality of transmit steering angles.

12. The non-transitory computer-readable medium of claim 7, wherein a difference between the first angle of incidence and the second angle of incidence is selected to generate asymmetric transmit and receive radiation patterns for a given transmit steering angle and corresponding receive steering angle.

13. The non-transitory computer-readable medium of claim 12, wherein the difference between the first angle of incidence and the second angle of incidence corresponds to one diffraction order of the first and second metasurfaces.

14. The non-transitory computer-readable medium of claim 7, wherein transmitting electromagnetic radiation to the first metasurface comprises transmitting microwave radiation.



15. The non-transitory computer-readable medium of claim 7, wherein each of the first and second metasurfaces comprises an optically reflective tunable metasurface.

A system, comprising: 

a first metasurface to steerably transmit incident electromagnetic radiation at a transmit steering angle; 
a radiation source to transmit electromagnetic radiation to the first metasurface at a first angle of incidence with respect to the first metasurface;
 a second metasurface to steerably receive electromagnetic radiation at a receive steering angle corresponding to the transmit steering angle; and 
a detector to detect electromagnetic radiation reflected by the second metasurface from a second angle of incidence with respect to the second metasurface, wherein the first angle of incidence is different than the second angle of incidence.

8. The system of claim 1, wherein the first metasurface comprises an optically reflective tunable metasurface.
15. The system of claim 1, wherein each of the first and second metasurfaces comprises an optically reflective tunable metasurface.
2. The system of claim 1, wherein the first angle of incidence and the second angle of incidence are selected to offset a dominant sidelobe of the first metasurface with respect to a dominant sidelobe of the second metasurface for each of a plurality of transmit steering angles.


3. The system of claim 1, wherein a difference between the first angle of incidence and the second angle of incidence is selected to generate asymmetric transmit and receive radiation patterns for a given transmit steering angle and corresponding receive steering angle.


4. The system of claim 3, wherein the difference between the first angle of incidence and the second angle of incidence corresponds to one diffraction order of the first and second metasurfaces.


5. The system of claim 1, wherein the first metasurface is configured to steerably transmit incident microwave radiation at the first transmit steering angle, and wherein the second metasurface is configured to steerably receive microwave radiation at the receive steering angle.

15. The system of claim 1, wherein each of the first and second metasurfaces comprises an optically reflective tunable metasurface.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 reciting “transmitting electromagnetic radiation” is indefinite for lacking antecedent basis. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over “Sleasman” (US 2019/0377084)
Claim 7: Sleasman discloses a non-transitory computer-readable medium with instructions stored thereon that, when executed by a processor 104 (Fig. 1A), operate to: 
tune (using 130A) a first metasurface 101 to steerably transmit radiation incident at a first (inherent) angle of incidence at a transmit steering angle (¶ [0023]: “The array transmitter 101 and array receiver 102 can each be, for example, a dynamically-tunable metasurface array antenna.”); 
tune (using 130B) a second metasurface 102 to steerably receive radiation at a receive (inherent) steering angle corresponding to the transmit steering angle; and 
detect, via a detector 140, the radiation received by the second metasurface that is directed to the detector at a second (inherent) angle of incidence (see Fig. 1A-1B and abstract).
Sleasman fails to expressly teach the second angle of incidence is different than the first angle of incidence.
However, Sleasman teaches in ¶ [0020], “The described imaging system can provide advantages over conventional wide bandwidth microwave imaging systems. For example, the described imaging systems utilize single-frequency signals, which minimizes interference with other electronic devices, can prevent issues with spectrum allotment, and can reduce the need for complicated and time-consuming processing techniques.”
Sleasman further teaches in ¶ [0023], “The array transmitter 101 and array receiver 102 can each be, for example, a dynamically-tunable metasurface array antenna. While the dynamically-tunable metasurface array antenna is discussed in detail herein, other arrays could also be implemented, such as phased arrays or electronically scanned antennas (ESA) or other arrays with tunable components.”
Additionally, Sleasman teaches in ¶ [0043], “The pre-processing step 520 can be used to make the RMA and dynamic metasurfaces compatible. … The scene can be illuminated from many different angles, or looks, with the effective plane waves. This allows for discernment both in the azimuth, or left-right direction, and in the range direction to obtain range information (e.g., how far away the image is located from the antenna). … The output of the pre-processing step corresponds to the signal between a single element of the transmitter and a single element of the receiver.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to design Sleasman’s invention such that the second angle of incidence is different than the first angle of incidence, in order to use dynamically tunable metasurfaces to minimize interferences from other electronic devices. 
 
Claims 9-10 and 14: Sleasman discloses the non-transitory computer-readable medium of claim 7, wherein the instructions, when executed, further operate to: generate an image of an object 50 (Fig. 1A) using the detected radiation; 
wherein the instructions, when executed, further operate to: decode the detected radiation for electronic communication (see Fig. 1A, abstract, ¶ [0007] and ¶ [0023]); 
wherein transmitting electromagnetic radiation to the first metasurface comprises transmitting microwave radiation (see Fig. 1A, abstract, ¶ [0007] and ¶ [0023]).

Allowable Subject Matter
Claims 8, 11-13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Akselrod (US 2018/0239021)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN Z ISLAM whose telephone number is (571)270-1719. The examiner can normally be reached Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASAN ISLAM/Primary Examiner, Art Unit 2845